NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: May 3, 2022


           S21G1005. MIMBS v. HENRY COUNTY SCHOOLS


        LAGRUA, Justice.

       We granted certiorari in this case to decide whether the trial

court properly granted summary judgment against Sheri Mimbs, a

public school teacher, on the basis that Mimbs failed to institute her

whistleblower action within one year after discovering the alleged

acts of retaliation. See OCGA § 45-1-4 (e) (1). 1 For the reasons that

follow, we conclude that Mimbs’s complaint was timely with respect

to one of the acts giving rise to her retaliation claim. Therefore, we

reverse in part the judgment of the Court of Appeals affirming the

trial court’s grant of summary judgment to the school district, see


       1OCGA § 45-1-4 (e) (1) provides: “A public employee who has been the
object of retaliation in violation of this Code section may institute a civil action
in superior court for relief as set forth in paragraph (2) of this subsection within
one year after discovering the retaliation or within three years after the
retaliation, whichever is earlier.”
Mimbs v. Henry County Schools, 359 Ga. App. 299, 302-303 (857

SE2d 826) (2021), and remand the case to the Court of Appeals with

direction to remand to the trial court for further proceedings.

     1.   Construed in the light most favorable to Mimbs as the

non-moving party, the record shows that in November 2016, Mimbs

was hired as a fifth-grade teacher at Cotton Indian Elementary

School (“CIES”) in Henry County for the remainder of the 2016-2017

school year. According to the principal and assistant principal of

CIES, during the first few months of Mimbs’s employment with

Henry County Schools (the “School District”), administrators

observed that Mimbs routinely failed to meet performance

standards, despite training and other efforts to assist her.

     In Mimbs’s deposition, she testified that, in February 2017, she

submitted progress report grades for her students, which included a

number of zeroes for missing assignments. According to Mimbs,

after the assistant principal received Mimbs’s students’ progress

reports, the assistant principal advised Mimbs that students should

not have a grade of “less than 60” in her class, and the failing grades


                                  2
needed to be altered. 2 Mimbs objected to the assistant principal’s

directive to alter her students’ grades, and according to Mimbs, the

assistant principal then told Mimbs that she would be terminated if

she did not modify the failing grades as instructed.

      The principal met with Mimbs in February and March 2017 to

address Mimbs’s performance in the classroom, to discuss her

students’ grades, and to emphasize the importance of assisting

students in completing assignments. According to Mimbs, when she

met with the principal, Mimbs reported that the assistant principal

had instructed Mimbs to change her students’ grades or she would

be terminated.      Mimbs asserted that, in response, the principal

advised her that no student could receive a failing grade and the

grades needed to be altered.

      On March 21, 2017, Mimbs met with a School District

administrator in the Human Resources department and reported

that the principal and assistant principal had asked Mimbs to


      2 The assistant principal testified in her deposition that when she spoke
to Mimbs about the failing grades, her primary focus was to encourage Mimbs
to assist her students in turning in their assignments on time.

                                      3
“break the law” by changing her students’ grades. According to the

administrator, she advised the principal of Mimbs’s claim, and the

principal followed the proper protocol for addressing this grievance.

     On or about April 24, 2017, the principal met with Mimbs and

told her that the school would “not have a spot” for Mimbs for the

upcoming school year.     The principal then offered Mimbs the

opportunity to resign in lieu of nonrenewal of her contract, which

Mimbs refused. In her deposition, the principal testified that she

did not have the authority to renew or not renew an employee’s

contract; she was simply tasked with advising the School District as

to which CIES employees would be recommended for contract

renewal for the following school year.

     On April 26, 2017, Mimbs’s attorney sent a certified letter to

the School District, advising that his law firm had been hired to

represent Mimbs regarding potential claims of retaliation under

OCGA § 45-1-4 and that he understood Mimbs had been asked to

resign her employment. Mimbs’s attorney requested that all future

communications regarding Mimbs’s employment be directed to him.


                                 4
     On April 27, 2017, the Superintendent of the School District

issued a letter regarding Mimbs’s employment, stating that she had

“not been recommended for contract renewal with the Henry County

Board of Education for the 2017/2018 school year” and that her

“employment with the school system will terminate at the

conclusion of this school year.” The Superintendent’s April 27 letter

was sent to and received by Mimbs’s attorney on May 3, 2017.

         Exactly one year later, on May 3, 2018, Mimbs filed a civil

action against the School District under OCGA § 45-1-4, alleging

that she was fired in retaliation for refusing to change her students’

failing grades, for reporting her complaints to Human Resources and

the principal, and for retaining counsel to pursue her claims. After

the parties conducted discovery, the School District moved for

summary judgment on a number of grounds, including that Mimbs’s

complaint was barred as a matter of law because she did not file it

within the applicable one-year statute of limitation, see OCGA § 45-

1-4 (e) (1).3 Specifically, the School District contended that Mimbs’s


     3   The School District also moved for summary judgment under the theory

                                      5
claim under OCGA § 45-1-4 was time-barred because, rather than

accruing on May 3, 2017 when Mimbs received the Superintendent’s

April 27 termination letter, her claim accrued on or about April 24,

2017, when she was informed by the principal that there would not

be a spot for her the following school year and she could resign.

      The trial court granted summary judgment to the School

District solely on the statute of limitation ground. In so ruling, the

court observed that when Mimbs was deposed, she admitted that

she “knew during the conversation with [the principal] that there

would not be a spot for her in the following school year.” The court

determined that this admission, together with the April 26, 2017

letter from Mimbs’s attorney, demonstrated that Mimbs had

“discovered what she interpreted to be an adverse employment

action as defined by [OCGA § 45-1-4], at least as of April 26, 2017.”

The court thus concluded that the filing of Mimbs’s lawsuit on May

3, 2018, was “outside the one-year limitations period,” and the


that Mimbs could not establish a prima facie case of retaliation, and even if
she could, the School District had a legitimate, non-discriminatory reason for
not renewing her employment contract.

                                      6
School District was “entitled to summary judgment in its favor.”

     Mimbs appealed, contending that “the grant [of summary

judgment] was in error because a question of fact remains as to

whether the limitation period had run.” Mimbs, 357 Ga. App. at

299. The Court of Appeals saw no error and affirmed the trial court,

concluding that

     Mimbs’[s] own evidence showed that on April 24, 2017,
     the principal told her that her contract would not be
     renewed for the following year and gave her the option of
     resignation rather than non-renewal.           It is also
     undisputed that the district had no input into and did not
     reconsider the principal’s decision not to renew Mimbs’[s]
     contract. Rather, and only a few days later, the school
     district formalized that decision in writing. Mimbs thus
     received notice explaining an upcoming adverse
     employment action on April 24, 2017, when she learned
     that the principal had made a definitive decision to take
     adverse action against her, such that the one-year statute
     of limitation laid out in OCGA § 45-1-4 (e) (1) began to
     run.

Id. at 302 (citation and punctuation omitted). On this basis, the

Court of Appeals held that “Mimbs filed her complaint more than

one year after discovering the alleged retaliation against her,” and

“the trial court did not err when it granted summary judgment to



                                 7
the school district on Mimbs’[s] whistleblower complaint.” Id. at

302-303.

     2. We granted Mimbs’s petition for certiorari to determine

whether the trial court erred in granting summary judgment to the

School District on the basis that Mimbs failed to file her complaint

within one year after discovering the alleged acts of retaliation. See

OCGA § 45-1-4 (e) (1). To decide that issue, we look to the governing

statute.

     Under OCGA § 45-1-4 (d) (2) and (3), “[n]o public employer

shall retaliate against a public employee for disclosing a violation of

or noncompliance with a law, rule, or regulation to either a

supervisor or a government agency,” and “[n]o public employer shall

retaliate against a public employee for objecting to, or refusing to

participate in, any activity, policy, or practice of the public employer

that the public employee has reasonable cause to believe is in

violation of or noncompliance with a law, rule, or regulation.” OCGA

§ 45-1-4 (a) (5) defines “retaliation” as

     the discharge, suspension, or demotion by a public


                                   8
      employer of a public employee or any other adverse
      employment action taken by a public employer against a
      public employee in the terms or conditions of employment
      for disclosing a violation of or noncompliance with a law,
      rule, or regulation to either a supervisor or government
      agency.

      In her complaint against the School District, Mimbs raised one

count of retaliation under OCGA § 45-1-4. In that count, Mimbs

alleges that she was instructed by the principal and assistant

principal to change her students’ grades in violation of OCGA § 20-

2-989.20.4 Mimbs further alleges that, after being so instructed, she

engaged in protected activity by objecting to changing the grades,

reporting the unlawful instructions to Human Resources and the

principal, and retaining a lawyer. And, construing the evidence in

the light most favorable to Mimbs, we conclude that Mimbs

presented sufficient evidence in support of these allegations to raise

a genuine issue of material fact on summary judgment. See Nguyen

v. Sw. Emergency Physicians, P.C., 298 Ga. 75, 82 (3) (779 SE2d 334)


      4OCGA § 20-2-989.20 (a) provides that “[n]o classroom teacher shall be
required, coerced, intimidated, or disciplined in any manner by the local board
of education, superintendent, or any local school administrator to change the
grade of a student.”

                                      9
(2015) (“On appeal from the grant of summary judgment, we

construe the evidence most favorably towards the nonmoving party,

who is given the benefit of all reasonable doubts and possible

inferences” and is “only required to present evidence that raises a

genuine issue of material fact.” (citation and punctuation omitted)).

     Mimbs also claims that as a result of her protected activities,

she suffered the following adverse employment actions: (1) a

February 2017 threat from the assistant principal to terminate

Mimbs if she did not alter her students’ grades as instructed; (2) an

April 2017 request from the principal that Mimbs resign; and (3) the

termination of Mimbs’s employment for the upcoming school year,

of which she received written notice from the Superintendent on

May 3, 2017.     Based upon these allegedly adverse employment

actions, Mimbs filed a lawsuit against the School District on May 3,

2018.

     We must now decide whether the Court of Appeals erred in

concluding that Mimbs’s lawsuit arising from these three alleged

adverse employment actions was not timely instituted under OCGA


                                 10
§ 45-1-4 (e) (1). OCGA § 45-1-4 (e) (1) provides that the one-year

statute of limitation period begins to run on the date that the alleged

act of retaliation is discovered by the public employee. See id. See

also Tuttle v. Ga. Bd. of Regents of Univ. System of Ga., 326 Ga. App.

350, 353 (1) (a) (756 SE2d 585) (2014) (holding that where there was

no dispute as to the date that the plaintiff discovered the retaliation

at issue, the statute of limitation began to run on the date of the

discovery).

     Like the trial court, the Court of Appeals concluded that Mimbs

suffered only one alleged adverse employment action – the non-

renewal of her contract for the upcoming school year – and that she

discovered this alleged act of retaliation on April 24, 2017, when “the

principal told her that her contract would not be renewed for the

following year and gave her the option of resignation rather than

non-renewal.” Mimbs, 359 Ga. App. at 302. The Court of Appeals

also concluded that the written notice of termination, which was

issued by the Superintendent on April 27, 2017 and received by

Mimbs on May 3, 2017, merely “formalized that decision” not to


                                  11
renew Mimbs’s contract for the upcoming school year. Id. 5 We

disagree.

      The    School    District’s    formal    termination      of   Mimbs’s

employment was separate and distinct from the first two acts

alleged by Mimbs – i.e., the February 2017 threat of termination by

the assistant principal and the April 2017 request for resignation by

the principal – both in timing and context, as well as potential harm.

Following those first two incidents and before any formal

termination occurred, Mimbs could have resigned her employment

with the School District – arguably resulting in the accrual of

damages. And, as the School District’s counsel has acknowledged,

following the principal’s request for Mimbs’s resignation, the School

District could have decided not to terminate Mimbs’s employment

for the upcoming school year, disregarding the principal’s

recommendation not to renew Mimbs’s contract.




      5The School District similarly argues that the written termination letter
Mimbs received on May 3, 2017 merely formalized the April 2017 incident and
should not be analyzed separately. The School District does not address the
February 2017 incident alleged by Mimbs in her complaint.

                                      12
     Having reached this conclusion, we need not decide whether

the first two incidents alleged by Mimbs constituted adverse

employment actions under OCGA § 45-1-4 (a) (5) because Mimbs

does not dispute that she discovered these actions at the time they

occurred in February 2017 and April 2017. And, because Mimbs did

not file her lawsuit against the School District until May 3, 2018,

more than “one year after discovering the [alleged] retaliation,” her

complaint was time-barred as to these alleged acts of retaliation.

OCGA § 45-1-4 (e) (1).

     However, as to the third incident alleged by Mimbs – the School

District’s formal termination of Mimbs’s employment for the

upcoming school year – this kind of action clearly falls within the

definition of an adverse employment action under OCGA § 45-1-4 (a)

(5). See id. (“‘Retaliate’ or ‘retaliation’” includes “the discharge . . .

by a public employer of a public employee.”). And, because Mimbs

undisputedly received notice of the termination on May 3, 2017, her

complaint was timely as to this alleged act of retaliation. See OCGA




                                   13
§ 45-1-4 (e) (1). 6

      For these reasons, we conclude that the Court of Appeals erred

in determining that Mimbs’s lawsuit was filed outside the one-year

limitations period set forth in OCGA § 45-1-4 (e) (1) with respect to

her termination for the upcoming school year, which she discovered

on May 3, 2017. Therefore, we reverse in part the judgment of the

Court of Appeals with direction to remand to the trial court for

further proceedings consistent with this opinion.

      Judgment reversed in part and case remanded with direction.
All the Justices concur, except Colvin, J. disqualified.




      6 Despite this ruling, some of us think it important to remind litigants
that it is better to err on the side of caution in determining when to file a
lawsuit, as waiting until the last day of the applicable statute of limitations
period can often expand the litigation and lead to the unnecessary expenditure
of judicial resources in ascertaining the timeliness of a party’s claims.


                                      14